Appellate Case: 21-9569    Document: 010110745107   Date Filed: 09/27/2022   Page: 1
                                                                            FILED
                                                                United States Court of Appeals
                                     PUBLISH                            Tenth Circuit

                     UNITED STATES COURT OF APPEALS                 September 27, 2022

                                                                    Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                       Clerk of Court
                          _________________________________

  ENERGY WEST MINING
  COMPANY,

            Petitioner,

  v.                                                    No. 21-9569

  DIRECTOR, OFFICE OF
  WORKERS’ COMPENSATION
  PROGRAMS, UNITED STATES
  DEPARTMENT OF LABOR; CECIL
  E. BRISTOW,

            Respondents.
                       _________________________________

       Petition for Review of an Order from the Benefits Review Board
                         (Benefits No. 2020-0513-BLA)
                     ___________________________________________

 Submitted on the briefs: 

 William S. Mattingly, Jackson Kelly PLLC, Lexington, Kentucky, for
 Petitioner.

 Austin P. Vowels, Vowels Law PLC, Henderson, Kentucky, for Respondent
 Cecil E. Bristow.

 Seema Nanda, Solicitor of Labor; Berry H. Joyner, Associate Solicitor;
 Jennifer L. Feldman, Deputy Associate Solicitor; Gary K. Stearman,
 Counsel for Appellate Litigation; Steven Winkelman, Counsel for

        
         After examining the briefs and appellate record, this panel has
 determined unanimously that oral argument would not materially assist in
 the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.
 34.1(G). The case is therefore ordered submitted without oral argument.
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 2



 Enforcement; United States Department of Labor, Washington, D.C., for
 Federal Respondent.
                 ______________________________________________

 Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
              _____________________________________________

 BACHARACH, Circuit Judge.
             _____________________________________________

       This case involves a claim for benefits under the Black Lung Benefits

 Act, 30 U.S.C. §§ 901–45. Under the Act, individuals can obtain benefits

 for chronic lung diseases that arise out of work in a coal mine and cause a

 total disability.

       Mr. Cecil Bristow suffers from a chronic lung disease, COPD, and

 attributes it to coal-mine dust from years of working in coal mines. An

 administrative law judge and the Benefits Review Board agreed with

 Mr. Bristow and awarded him benefits. 1 His most recent employer (Energy

 West Mining Company) petitions for judicial review, and we deny the

 petition.

 1.    An administrative law judge ultimately found satisfaction of all
       statutory requirements for benefits.


 1
       Two administrative law judges considered the claim. The first
 administrative law judge denied benefits, but the Benefits Review Board
 reversed that denial and remanded for an award of benefits. On remand,
 another administrative law judge handled the case because the first judge
 had retired. The newly assigned administrative law found “that
 [Mr.] Bristow ha[d] established all of the requisite elements of his claim
 and [was] entitled to benefits under the Act.” R. vol. 4, at 60; see p. 4,
 below.

                                        2
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 3



       The award of benefits followed two rounds of administrative appeals.

 In these appeals, the administrative law judges and the Benefits Review

 Board considered the four elements for benefits: (1) disease, (2) disease

 causation, (3) disability, and (4) disability causation. Energy W. Mining

 Co. v. Est. of Blackburn, 857 F.3d 817, 821 (10th Cir. 2017).

       First, the individual must show affliction with pneumoconiosis,

 which can be “clinical” or “legal.” See id. (stating the need to show

 pneumoconiosis); 20 C.F.R. § 718.201(a) (stating that pneumoconiosis can

 be “‘clinical’” or “‘legal’”). “[C]linical pneumoconiosis consists of those

 lung diseases the medical community refers to as pneumoconiosis.”

 Andersen v. Dir., OWCP, 455 F.3d 1102, 1104 (10th Cir. 2006). “In

 contrast, legal pneumoconiosis encompasses a broader class of lung

 diseases that are not pneumoconiosis as the term is used by the medical

 community.” Id. Legal pneumoconiosis exists only if the claimant has

 satisfied the second element, disease causation, by showing that a chronic

 lung disease had arisen out of coal-mine work. 20 C.F.R. § 718.201(a)(2);

 Est. of Blackburn, 857 F.3d at 821.

       The administrative law judge found “legal pneumoconiosis,” 2 and this

 finding remained intact through both rounds of administrative appeals.


 2
        The administrative law judge also found clinical pneumoconiosis.
 Energy West challenged that finding, but the Board declined to address
 that challenge.

                                        3
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 4



 R. vol. 1, at 5–7; id. vol. 3, at 6–8. 3 Energy West acknowledges the

 existence of a chronic lung disease, but denies that it arose out of

 Mr. Bristow’s work in the coal mines.

       Third, the individual must show a total disability. Energy W. Mining

 Co. v. Lyle ex rel. Lyle, 929 F.3d 1202, 1207–08 (10th Cir. 2019). The

 administrative law judge found a total disability, and this finding remained

 intact through both administrative appeals. Energy West doesn’t question

 this finding.

       Fourth, the individual must show that the pneumoconiosis was a

 substantially contributing cause of the total disability. 20 C.F.R.

 § 718.204(c)(1). The first administrative law judge found that Mr. Bristow

 had not satisfied this requirement, and the Board reversed. In reversing,

 the Board concluded that the administrative law judge had applied the

 wrong test when assessing the cause of Mr. Bristow’s disability. The Board

 applied a different test, concluded that no factual issues existed, and

 remanded for an award of benefits.

       On remand, the second administrative law judge awarded benefits; 4

 and the Board affirmed.



 3
       The appellate record isn’t paginated. We’re using the page numbers
 in the .pdf toolbar at the top of each page.
 4
       See p. 2 n.1, above.

                                        4
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 5



 2.    We review the Board’s decisions for legal and factual errors.

       We review the Board’s decisions rather than the administrative law

 judge’s. Mangus v. Dir., OCWP, 882 F.2d 1527, 1532 (10th Cir. 1989). In

 conducting this review, we consider de novo whether the Board applied the

 proper legal tests. Energy W. Mining Co. v. Est. of Blackburn, 857 F.3d

 817, 822 (10th Cir. 2017). And when factual findings are challenged, we

 consider whether they’re supported by substantial evidence. Spring Creek

 Coal Co. v. McLean ex rel. McLean, 881 F.3d 1211, 1217 (10th Cir. 2018).

 3.    The Board didn’t err in upholding the administrative law judge’s
       finding of legal pneumoconiosis.

       Legal pneumoconiosis exists when a chronic lung disease arises out

 of work in a coal mine. 20 C.F.R. § 718.201(a)(2); see Part 1, above.

 Energy West doesn’t question the existence of a chronic lung disease

 (COPD), but does deny that it arose out of work in a coal mine.

       Energy West bases this denial on Mr. Bristow’s long-time smoking

 habit. He had smoked cigarettes for over 40 years and had worked in coal

 mines for only about 6 ½ years. Mr. Bristow’s cigarette habit led all of the

 medical experts to consider smoking the dominant cause of the COPD. But

 two of the medical experts, Dr. Sanjay Chavda and Dr. Akshay Sood,




                                        5
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 6



 opined that exposure to coal dust had also substantially contributed to the

 COPD or had aggravated it. R. vol. 4, at 706, 1361. 5

       Energy West insists that the administrative law judge used the wrong

 test to assess a causal link between Mr. Bristow’s COPD and his exposure

 to coal dust. For this challenge, Energy West points to the administrative

 law judge’s discussion of Dr. Chavda’s opinion. There the administrative

 law judge considered whether Mr. Bristow’s exposure to coal dust had

 contributed “‘at least in part’” to the COPD. R. vol. 4, at 31 (quoting Arch

 on the Green, Inc. v. Groves, 761 F.3d 594, 597–98 (6th Cir. 2014)).




 5
       In a deposition, Dr. Chavda testified that Mr. Bristow would have
 developed COPD even if he’d never worked in a coal mine. Energy West
 mentions this testimony when denying that Dr. Chavda’s opinion could
 have established legal pneumoconiosis. See Petitioner’s Opening Br. at 48–
 49. But the Benefits Review Board relied on Dr. Chavda’s medical report,
 which stated that Mr. Bristow’s “impairment [had been] substantially
 caused and aggravated by working in the coal mines and exposure to coal
 dust for about 6 ½ years.” R. vol. 4, at 51 (internal quotation marks
 omitted). The Board also noted Dr. Chavda’s statements that
 (1) Mr. Bristow’s smoking had constituted the primary cause of his COPD,
 (2) coal-mine dust exposure had constituted “the second or ‘minor’
 etiology,” and (3) “the effects of smoking and coal mine dust were
 additive.” Id. These statements led the Board to uphold the administrative
 law judge’s interpretation of Dr. Chavda’s opinion as confirmation that
 “Mr. Bristow’s COPD [was] due in part to coal mine dust exposure.” Id.
 Energy West disregards the Board’s reasoning and much of Dr. Chavda’s
 opinion, and we can’t grant judicial relief based on Energy West’s
 selective use of Dr. Chavda’s opinion. See Nixon v. City & Cnty. of
 Denver, 784 F.3d 1364, 1366 (10th Cir. 2015) (stating that the appellant
 must “explain what was wrong with the reasoning that the district court
 relied on in reaching its decision”).
                                        6
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 7



 Energy West argues that this test conflicts with the regulations and our

 precedent. We disagree.

       Under the regulations, legal pneumoconiosis turns on whether the

 COPD had “aris[en] out of coal mine employment.” 20 C.F.R.

 § 718.201(a)(2); see p. 3, above. Based on this test, the regulations provide

 two sources of guidance:

       1.     The respiratory impairment must be “significantly related to, or
              substantially aggravated by, dust exposure in coal mine
              employment.” 20 C.F.R. § 718.201(b).

       2.     The pneumoconiosis must have “ar[i]se[n] at least in part out
              of coal mine employment.” 20 C.F.R. § 718.203(a).

       The Sixth Circuit has synthesized these sources of guidance by

 holding that claimants can prove “legal pneumoconiosis” if the respiratory

 impairment had been caused in part by work in a coal mine. Arch on the

 Green, Inc. v. Groves, 761 F.3d 594, 597–99 (6th Cir. 2014); Island Creek

 Coal Co. v. Young, 947 F.3d 399, 404–06 (6th Cir. 2020). Similarly, the

 Seventh and Eleventh Circuits recognize that “legal pneumoconiosis”

 requires proof only that exposure to coal dust had constituted a partial

 cause of the respiratory impairment. See Freeman United Coal Mining Co.

 v. Dir., OWCP, 957 F.2d 302, 303 (7th Cir. 1992) (stating that the Black

 Lung Benefits Act allows benefits for “any chronic lung disease caused in

 whole or part by exposure to coal dust”); Stomps v. Dir., OWCP, 816 F.2d




                                        7
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 8



 1533, 1536 (11th Cir. 1987) (stating that the claimant need not prove that

 his coal mining employment was the “sole cause” of the disease).

       Energy West contends that we viewed causation differently in

 Andersen v. Director, OWCP, 455 F.3d 1102 (10th Cir. 2006). But there we

 didn’t address the test for causation. In Andersen, “[t]he Board rejected

 [the claimant’s] argument he was entitled to a rebuttable presumption that

 his COPD [had been] related to coal dust exposure because he proved he

 worked in a mine for over ten years and was afflicted with COPD.” Id. On

 appeal, the claimant argued that the Board had erroneously interpreted the

 definition of “legal pneumoconiosis” because “the issue of whether [the

 claimant’s] coal-mine employment [had] caused his COPD [was] a separate

 element of entitlement that [could] be met by invoking the rebuttable

 presumption, and not part of the definition of legal pneumoconiosis.” Id. at

 1105. But we upheld the Board’s decision. Id.

       Unlike the Andersen claimant, Mr. Bristow hasn’t invoked a

 regulatory presumption; and Andersen didn’t address whether legal

 pneumoconiosis could exist when exposure to coal dust had constituted

 only a secondary cause of the impairment.

       We agree with the Sixth, Seventh, and Eleventh Circuits. In our view,

 the regulatory language unambiguously requires only that the respiratory

 impairment had arisen partly out of work in a coal mine. 20 C.F.R.

 § 718.203(a). So the work in the coal mines had to bear a significant or

                                        8
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 9



 substantial relation to at least part of the reason for Mr. Bristow’s COPD.

 The Board thus didn’t err in upholding the administrative law judge’s

 (1) consideration of Dr. Chavda’s opinion or (2) finding of legal

 pneumoconiosis.

 4.    The Board didn’t err in reversing the administrative law judge’s
       first decision.

       In the first round of administrative proceedings, the administrative

 law judge made three findings:

       1.     Mr. Bristow had legal pneumoconiosis, consisting of COPD that
              had arisen at least partly out of his coal-mining employment.

       2.     He was totally disabled by his respiratory impairment.

       3.     The pneumoconiosis had not been a substantial contributing
              cause of his disabling impairment.

 R. vol. 4, at 31, 33–34, 36–38.

       In the first administrative appeal, Mr. Bristow challenged the third

 finding. The Board reversed that finding, concluding that the

 administrative law judge had misapplied the regulations. For this

 conclusion, the Board reasoned that

             the finding of legal pneumoconiosis had left only the question
              of a causal link between the legal pneumoconiosis and the
              disability and

             the administrative law judge had improperly broadened the
              inquiry by considering a causal link between the disability and
              exposure to coal dust.




                                        9
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 10



  This broadening of the inquiry was improper, the Board explained, because

  the finding of legal pneumoconiosis had effectively established a causal

  link between the COPD and exposure to coal dust.

        Energy West contends that the Board misapplied its standard of

  review and erred on the merits. We reject both contentions.

        According to Energy West, the Board was to consider only whether

  the administrative law judge had substantial evidence for her findings.

  Generally, the Board considers whether the administrative law judge had

  substantial evidence for factual findings. 20 C.F.R. § 802.301(a); see

  Part 2, above. But the Board also needed to assess the possibility of a legal

  error. 20 C.F.R. § 802.301(a); see Part 2, above. Misapplying the test on

  causation would constitute a legal error, and the Board properly considered

  this issue.

        In considering this issue, the Board needed to consider the

  regulations. Under the regulations, a coal miner qualifies for benefits if

  pneumoconiosis is a substantial contributing cause of a disabling

  impairment. 20 C.F.R. § 718.204(c)(1). This provision embeds two

  causation standards: one for the disease and another for the disability. For

  the disease, the causal link is part of the inquiry for legal pneumoconiosis:

  causation exists when exposure to coal dust bore a substantial relation to at

  least part of the reason for the chronic lung impairment. See Part 3, above.



                                        10
Appellate Case: 21-9569   Document: 010110745107    Date Filed: 09/27/2022   Page: 11



        Upon finding legal pneumoconiosis, the administrative law judge had

  to consider “disability causation.” Energy W. Mining Co. v. Lyle ex rel.

  Lyle, 929 F.3d 1202, 1207 (10th Cir. 2019). For disability causation, the

  agency considers whether “[t]he pneumoconiosis substantially

  contribute[d] to the miner’s total disability.” Id.

        Together, the causation inquiries for the disease and disability were

  all that was required. So if Mr. Bristow’s COPD constituted legal

  pneumoconiosis, he needed only to show that the legal pneumoconiosis had

  caused a disability. See Island Creek Ky. Mining v. Ramage, 737 F.3d

  1050, 1062 (6th Cir. 2013) (stating that the causation question for legal

  pneumoconiosis also “completed the causation chain from coal mine

  employment to legal pneumoconiosis which caused [the claimant’s]

  pulmonary impairment that [had] led to his disability”). 6 Because


  6
        Energy West argues that Island Creek is distinguishable because it
  involved a presumption of disability from pneumoconiosis. We disagree.
  There the Sixth Circuit addressed whether an employer had rebutted the
  presumption. 737 F.3d at 1061–62. In addressing the presumption, the
  court explained that

             all of the medical experts had agreed that a pulmonary
              impairment caused a total disability and

             the only remaining question in the causal chain was whether the
              pulmonary impairment had been significantly related to
              exposure to coal-mine dust.

  Id. at 1062. The court explained that the administrative law judge had
  answered the second question because the finding of legal pneumoconiosis
  had reflected a causal link between work in a coal mine and the pulmonary
                                        11
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 12



  Mr. Bristow’s COPD was totally disabling and constituted legal

  pneumoconiosis, the Board correctly found that Mr. Bristow had

  established “disability causation.” The Board thus did not err in reversing

  the first administrative law judge’s denial of benefits.

  5.    The Board didn’t err in upholding the administrative law judge’s
        reliance on Dr. Sood’s opinion.

        The administrative law judge credited Dr. Sood’s opinion, stating

  that Mr. Bristow’s exposure to coal dust had contributed to his impairment.

  In giving this opinion, Dr. Sood expressed it to a reasonable degree of

  medical certainty, which he defined as a likelihood of 51% or better.

        But Dr. Sood adheres to a stricter standard of certainty for his

  diagnoses, requiring a probability of 95% or better. Seizing on this

  standard of certainty, Energy West appealed to the Board, contending that

             the administrative law judge should have rejected Dr. Sood’s
              opinion because it didn’t reflect the degree of certainty
              required for a diagnosis and

             Dr. Sood’s opinion was inadmissible as expert testimony under
              Rule 702 of the Federal Rules of Evidence and Kentucky’s
              common law.

  The Board rejected these contentions, concluding that

             the common law and statutory rules of evidence aren’t binding,

             Dr. Sood didn’t need to apply the same standard of certainty
              that he used to diagnose his patients, and

  impairment. Id. The Sixth Circuit articulated the inquiry on causation
  because that inquiry had affected the employer’s rebuttal of the
  presumption. Id.
                                        12
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 13




              the administrative law judge had permissibly relied on
               Dr. Sood’s conclusions, which were given within a reasonable
               degree of medical certainty.

  Energy West repeats its arguments here without addressing the Board’s

  reasoning.

        Energy West again insists that (1) a 51% degree of certainty isn’t

  enough and (2) Dr. Sood shouldn’t apply different standards of certainty

  for treatment and testimony. Energy West thus argues that Dr. Sood’s

  opinion did not qualify as expert testimony under Kentucky case law and

  Federal Rule of Evidence 702.

        But the regulations do not require administrative law judges to

  follow the “common law” or “statutory rules of evidence.” 20 C.F.R.

  § 725.455(b). 7 Whatever the common law or statutory rules provide,

  physicians opining in black-lung cases need only use “‘reasoned medical

  judgment.’” Tenn. Consol. Coal Co. v. Crisp, 866 F.2d 179, 185

  (6th Cir. 1989) (quoting Moseley v. Peabody Coal Co., 769 F.2d 357, 360

  (6th Cir. 1985)); see Underhill v. Peabody Coal Co., 687 F.2d 217, 223

  (7th Cir. 1982) (stating that the applicable standard is “‘reasoned medical

  judgment’” rather than “reasonable degree of medical certainty” (quoting



  7
        Energy West acknowledges that “20 C.F.R. § 725.455(b) provides
  statutory rules of evidence are not binding.” Petitioner’s Opening Br. at 38
  n.15; R. vol. 3, at 184 n.10.

                                        13
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022    Page: 14



  20 C.F.R. § 727.203(a)(4)); Drummond Coal Co. v. Freeman, 733 F.2d

  1523, 1527 (11th Cir. 1984) (stating that the administrative law judge erred

  by requiring a “reasonable degree of medical certainty” rather than

  “reasoned medical judgment”).

        Though Dr. Sood didn’t need to express his opinion “with a

  reasonable degree of medical certainty,” he did so anyway. R. vol. 4, at

  698. Granted, Dr. Sood measured reasonable certainty by a likelihood of

  51% or better. But Energy West doesn’t explain the asserted need to

  express an expert opinion with a likelihood of more than 51%. So the

  Board didn’t err in upholding the administrative law judge’s consideration

  of Dr. Sood’s opinion.

  6.    The Board didn’t err in upholding the administrative law judge’s
        decision to discount the opinions by Doctors Selby and Castle.

        Energy West also argues that the administrative law judge erred in

  discounting the opinions of Dr. Jeff Selby and Dr. James Castle about

  clinical pneumoconiosis. This argument doesn’t provide a basis for judicial

  relief.

        Energy West frames the argument as a challenge to the administrative

  law judge’s findings on clinical pneumoconiosis. But we review the

  Board’s decision, not the administrative law judge’s. See Part 2, above.

  And the Board didn’t base its decision on the administrative law judge’s

  finding of clinical pneumoconiosis. R. vol. 1, at 11 n.11; see p. 3 n.2,


                                        14
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 15



  above. So we decline to address Energy West’s argument as it relates to

  clinical pneumoconiosis.

        Energy West also argues that the administrative law judge’s findings

  on clinical pneumoconiosis tainted her findings on legal pneumoconiosis.

  Because the Board upheld those findings, we address Energy West’s

  challenge as it pertains to legal pneumoconiosis.

        Both Dr. Selby and Dr. Castle acknowledged that Mr. Bristow had

  COPD. But Dr. Selby and Dr. Castle attributed the COPD solely to

  Mr. Bristow’s long-time cigarette habit, downplaying the effect of

  exposure to coal-mine dust. Dr. Selby reasoned that 6 ½ years of exposure

  to coal-mine dust wouldn’t ordinarily be enough to cause COPD because

  only an “extremely susceptible host” would develop a lung disease from

  only five to seven years in a coal mine. R. vol. 4, at 546. The

  administrative law judge discounted this reasoning, noting that Dr. Selby

  had “not rule[d] in or out the possibility of impairment” from five to seven

  years of work in a coal mine. Id. at 32.

        In the administrative appeal, Energy West argued that the

  administrative law judge had erred legally by requiring Dr. Selby to “rule

  out” the possibility that coal-mine dust had contributed to Mr. Bristow’s

  COPD. The Board rejected this argument, reasoning that the administrative

  law judge had simply given less weight to Dr. Selby’s opinion because of



                                        15
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 16



  his failure to explain why coal-mine dust couldn’t have contributed to or

  aggravated the COPD. Id. vol. 1, at 7 n.7.

        On appeal, Energy West repeats its argument to the Board but doesn’t

  say how the Board had erred. That omission leaves us without an appellate

  argument to consider. See p. 6 n.5, above (citing Nixon v. City & Cnty. of

  Denver, 784 F.3d 1364, 1366 (10th Cir. 2015)).

        Even if the administrative law judge had erred, the error wouldn’t be

  readily apparent, for we’ve elsewhere upheld similar explanations about

  physicians’ inability to explain why they had ruled out coal-mine dust as a

  contributor to respiratory disease. See Energy W. Mining Co. v. Hunsinger,

  389 F. App’x 819, 825 (10th Cir. 2010) (unpublished) (upholding an

  administrative law judge’s explanation that physicians hadn’t been able to

  explain why they had ruled out coal-dust exposure as a possible cause);

  Energy W. Mining Co. v. Johnson, 233 F. App’x 860, 862–63 (10th Cir.

  2007) (unpublished) (upholding an administrative law judge’s decision to

  discount the opinions of certain physicians because they hadn’t adequately

  explained “why they [had] ruled out coal-mine employment as a potential

  cause” of a miner’s respiratory disease).

        Dr. Castle also opined that exposure to coal-mine dust hadn’t

  contributed to Mr. Bristow’s COPD. The administrative law judge

  questioned this opinion in part based on testing that had reflected

  Mr. Bristow’s reduced forced expiratory volume.

                                        16
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 17



        In the second administrative appeal, Energy West argued that the

  administrative law judge had erroneously

             “combine[d] the disability standards” and Dr. Castle’s
              diagnosis of a disease and

             failed to reconcile the effect of cigarette smoke on
              Mr. Bristow’s forced expiratory volume.

  R. vol. 3, at 189–90. The Board rejected these arguments, stating:

              With regard to Dr. Castle’s opinion, the administrative law
        judge correctly noted that he concluded that claimant does not
        have legal pneumoconiosis based, in part, on his view that
        claimant’s markedly decreased FEV1 and severely reduced
        FEV1/FVC ratio constituted a pattern of impairment that is
        characteristic of obstruction related to cigarette smoking, not
        coal dust exposure. The administrative law judge permissibly
        discounted this aspect of Dr. Castle’s opinion as inconsistent
        with the regulations and the Department of Labor’s recognition
        that a reduced FEV1/FVC ratio may support a finding that a
        miner’s respiratory impairment is related to coal mine dust
        exposure.

  Id. vol. 1, at 7-8 (citations omitted).

        On appeal, Energy West repeats what it had argued to the Board,

  again failing to say how the Board had erred. That omission leaves us

  without a basis to disturb the Board’s explanation. See p. 6 n.5, above

  (citing Nixon v. City & Cnty. of Denver, 784 F.3d 1364, 1366 (10th Cir.

  2015)).

  7.    Conclusion

        The Board didn’t err.




                                            17
Appellate Case: 21-9569   Document: 010110745107   Date Filed: 09/27/2022   Page: 18



        In determining whether Mr. Bristow had legal pneumoconiosis, the

  Board properly applied the regulations to require a showing that the COPD

  had arisen at least in part out of work in coal mines.

        Nor did the Board err in reversing the administrative law judge’s

  first decision. No one had questioned the disabling impact of Mr. Bristow’s

  COPD, and the administrative law judge found a causal link between the

  COPD and exposure to coal-mine dust. Given that causal link, the Board

  properly

             limited the remaining issue to causation between legal
              pneumoconiosis and the disability and

             found causation because the legal pneumoconiosis had been
              totally disabling.

        And the Board didn’t err in upholding the administrative law judge’s

  consideration of Dr. Sood’s opinion. He used reasoned medical judgment,

  which is all that’s required.

        We thus deny the petition for judicial review.




                                        18